Case 1:17-cv-06493-RJS Document 43-1 Filed 02/18/20 Page 1 of 4




                           EXHIBIT A
Case 1:17-cv-06493-RJS Document 43-1 Filed 02/18/20 Page 2 of 4
    WESLEY M. MULLEN                                  MULLEN P.C.
                                                 THE METLIFE BUILDING
                                      200   PARK AVENUE | SUITE 1700
                                                 NEW YORK, NY 10166



                                                     November 13, 2017

    Michael Lee
    Morrison & Lee LLP
    1745 Broadway, 17th Floor
    New York, NY 10106

    mlee@morrisonlee.com

    VIA EMAIL ONLY

          Re:   Hughes v. Benjamin, No. 17 CV 6493 (RJS)

    Mr. Lee,

    I am U.S. litigation counsel to Mr. Carl Benjamin, a U.K. citizen
    resident in the U.K. My client is a defendant in the captioned
    action filed by Akilah Hughes.

    Ms. Hughes’s lawsuit is an obvious attempt at viewpoint-based
    political retaliation; its claims are meritless based on
    Plaintiff’s own admissions; the Court lacks jurisdiction over my
    client; your purported service of process is invalid; and an
    affirmation you filed with the Court contains material false
    statements. I write to advise that if you or your client elect
    to proceed with this action, mine will seek sanctions against
    client and counsel, as well as attorney fees and costs.

                                  * * *

    The Complaint is a transparently abusive reprisal against
    opinions that differ from Plaintiff’s own. By its terms, the
    Complaint targets an outspoken political opponent. See
    Complaint (ECF Doc. No. 1) at ⁋ 3 (“Defendants, particularly
    Benjamin, have been habitually outspoken against many of the
    political positions for which Hughes campaigns.”)

    The pretextual claims of copyright infringement are utterly
    defeated by Plaintiff’s admission that the act of purported
    copyright infringement was “an attempt to discredit [Plaintiff]
    and her political positions … .” Id. The Complaint describes
    classic transformative use, in the form of political speech.

    Our courts and our Constitution disfavor actions brought for the
    purpose of chilling political speech. See U.S. Const. amend. I;
    Fed. R. Civ. P. 11(b)(1). The Copyright Act expressly allows
    defendants in abusive actions to recover attorney fees and costs.
    17 U.S.C. § 505.

                                  * * *

    Notwithstanding the action’s failures on the merits, Mr. Benjamin
    is not subject to personal jurisdiction in the United States. He



                                wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 43-1 Filed 02/18/20 Page 3 of 4
                                                             Mr. Lee
                                                   November __, 2017
                                                         Page 2 of 2



    owns no property in New York; he has no investments here; and he
    lacks sufficient contacts with New York to allow him to be haled
    before our courts. Engaging in political speech in Europe does
    not render the foreign speaker subject to personal jurisdiction
    in New York. And in any event, the Complaint alleges no facts
    that would permit the Court to draw a different conclusion. See
    Complaint (ECF Doc. No. 1) at ⁋ 6 (alleging conclusion that
    “Defendants are subject to the Court’s jurisdiction because they
    have committed the acts complained of herein in this District and
    do business in this District”); cf. id. ⁋ 10 (alleging that
    Benjamin is a British citizen residing in the U.K.).

    Even if Mr. Benjamin were subject to the in personam jurisdiction
    of the Court, there has been no valid service of process. Mr.
    Benjamin does not reside at the address to which you directed the
    Clerk to send process by FedEx. (ECF Doc. No. 7.) Mr. Benjamin
    therefore has not been served. If he had, the attempt at service
    would still be invalid because the mailing did not require a
    “signed receipt,” Fed. R. Civ. P. 4(f)(2)(c), and because it has
    not been proved by “a receipt signed by the addressee,” Fed. R.
    Civ. P. 4(l); Dev. Specialists, Inc. v Li, No. 16 CV 8237 (KMK),
    2017 U.S. Dist. LEXIS 74135 at *36-37 (S.D.N.Y. May 10, 2017)
    (finding mailing without signature confirmation insufficient to
    effect service of process under Rule 4(f)(2)); see FedEx
    Confirmation (attached) (“NO SIGNATURE REQUIRED”).

    Paragraph 4 of your affirmation filed October 4, 2017, (ECF Doc.
    No. 8-1) represents to the Court and to the Clerk that Mr.
    Benjamin has been properly served. In light of the foregoing,
    that sworn statement is inarguably false. I demand that you so
    inform the Court.

    I also caution you that if you elect to pursue further attempts
    at service of process upon my client, they must follow mandatory
    procedures under the Hague Convention for Service Abroad.
    Volkswagenwerk AG v. Schlunk, 486 U.S. 694, 699 (1988).

                                  * * *

    Kindly let me know by Thanksgiving whether you intend to proceed.
    If required to appear, my client will seek attorney fees, costs,
    and sanctions as permitted under the Copyright Act, under Rule
    11, and otherwise.

    Regards,



    Wesley M. Mullen

    encl.




                                wmullen@mullenpc.com | (646) 632-3718
                 Case 1:17-cv-06493-RJS Document 43-1 Filed 02/18/20 Page 4 of 4




November 2,2017

Dear Customer:

The following is the proof-of-delivery for tracking number 810833269760.


Delivery Information:
Status:                      Delivered                      Delivered to:              Residence
Signed for by:               Signature release on file      Delivery location:         SWINDON

Service type:                FedEx International Priority   Delivery date:             Sep 11, 2017 09:56
Special Handling:            Deliver Weekday

                             Residential Delivery



NO SIGNATURE REQUIRED
Proof-of-delivery details appear below; however, no signature is available for this FedEx Express shipment because
a signature was not required.




Shipping Information:
Tracking number:             810833269760                   Ship date:                 Sep 7, 2017
                                                            Weight:                    1.0 lbs/0.5 kg



Recipient:                                                  Shipper:
SWINDON GB                                                  NEW YORK, NY US




Thank you for choosing FedEx.
